Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Independent claim 1 is directed to a tire formed from a rubber composition comprising a rubber component including an isoprene-based rubber and formed by a method that includes kneading at a temperature of 160° C to 196° C the isoprene-based rubber, sulfur, and a basic agent, wherein the rubber composition has a correlation length Ξb of 55 nm or less as determined by a set of claimed equations.  Applicant has shown in the examples that the kneading temperature does produce a composition with a correlation length Ξb of 55 nm or less as claimed.  Comparative Example 1 in Table 1 of the instant specification shows that when a kneading temperature of 150° C is used that an Ξb of 56 nm is obtained.  However, when the very same composition was kneaded at a temperature of 160° C, for the same amount of time, a Ξb of 14 nm is obtained.  The other temperatures shown also show much lower correlation length values (See results in Tables 1-3).  Therefore, because the step of kneading the rubber composition at the claimed temperature range was shown to be critical for producing the claimed rubber composition with the claimed properties and this temperature range is not taught by the prior art, claims 1-4 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA C SCOTT whose telephone number is (571)270-3303.  The examiner can normally be reached on Monday-Friday, 8:30-5:00, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANGELA C SCOTT/Primary Examiner, Art Unit 1767